Title: David Bailie Warden to Thomas Jefferson, 6 May 1814
From: Warden, David Bailie
To: Jefferson, Thomas


          Dear Sir, Paris, 6 may 1814.
          yesterday I had the pleasure of receiving your letter, of the 29th of December last, with those inclosed, which I have delivered to their address, with the exception of two, one for Gen. Kosciusko: the other, for mr. mazzei: these I shall forward by the first conveyance: the former lives in the Country near Fontainbleau.
			 Madame De Tessé is no more: she died some months ago.
			 gen. La Fayette is now at Paris, with his son and daughter. His Son in law has been a prisoner in Russia, since the affair of moscow, and is daily expected here.
			 The General has lately become heir to a very considerable property by the death of Relations.—
          I cannot conceive what became of the seeds by the Bellona the Supercargo—mr. Breuil of Philadelphia promised to take great care of them: they were delivered to his agent, at nantes, and their receipt acknowledged: this vessel certainly arrived at Philadelphia.—The first
			 Copy of
			 Toulongeon, was left with other volumes, at cherburg; the Captain of the Hornet refusing to take the case which contained them, on board.
			 In autumn last, I forwarded to you, through our minister, a copy of my essay on Consular Establishments, which I presume you have not received—I now send another by a friend—mr. Corran, who promises to leave it at the office of the Department of State.
			 The change of Government here, with which You will be acquainted before this reaches you, has occasioned an enquiry
			 concerning parliamentary practise; and your manual, on this subject, has been sought by several Officers of the Government. no copy can be found here.—I hope soon to receive one from Philadelphia.—
          I feel much obliged to you for the information which you have been pleased to give me concerning our public Affairs. The English are deeply mortified at our Naval success, and profiting of the wonderful influence which they have lately acquired, they Seem determined to Send a considerable force to Canada, consisting of Several Regiments of Lord Wellingtons’ army, and several thousand Seamen destined for the Lakes, with the pieces and prepared materials of frigates, which are to be constructed, as if by enchantment, in their ports.—During the present coalition we can hope for
			 nothing more than neutrality from the
			 northern powers: their interests must soon induce them to oppose the English doctrine concerning naturalisation and the impressment of Seamen.—I am now occupied with this Subject; and if
			 political
			 circumstances do not prevent, I shall probably publish the result of my researches. I inclose two Brochures—one
			 on the french
			 Constitution:
			 the other Notice des travaux de la classe des beaux Arts—
          I also inclose a copy of the prospectus of Michaux’ work—He is much gratified by your letter—
          Please Sir  to present my respects to mr & mrs Randolph: and to
			 Accept of my thanks and gratitude for the Attention which you are pleased to shew me
          your very obedient ServantDavid Bailie Warden
        